Plaintiffs, four classified civil service employees of the Bureau of Sport Fisheries and Wildlife, Fish and Wildlife Service, United States Department of the Interior, sue to recover 'additional compensation for overtime hours worked from May 1959 through May 1965. From May 1959 through June 30, 1962, plaintiffs were paid nothing for overtime. Subsequent to July 1,1962, plaintiffs received premium pay in the amount of 15 percent of the minimum rate of grade GS-9. Plaintiffs contend that their overtime was controllable, not irregular, was regularly-scheduled, and that they should have been paid overtime compensation at the rate of time-and-one-half under the Federal Employees Pay Act, as amended, 5 U.S.C. §911, and1 that the premium pay provisions of 5 U.S.C. § 926 do not apply to their situations. The case came before the court on the parties’ cross motions for summary judgment. Upon consideration thereof, together with the briefs and oral argument of the parties, the court concluded that the plaintiffs are entitled to recover on the basis of the 15% premium compensation authorized under 5 U.S.C. § 926 for the period May 14, 1959, to July 1, 1962, and that they are not entitled to recover for the subsequent period in suit, citing Byrnes v. United States, 163 Ct. Cl. 167, 324 F. 2d 966 (1963), 330 F. 2d 986 (1964), and Fix v. United States, 177 Ct. Cl. 369, 368 F. 2d 609 (1966). On April 26, 1968, the court ordered that plaintiffs’ motion for summary judgment be granted as to the period between May 14,1959, and July 1,1962, and judgment was entered accordingly, the amounts of their recoveries to be determined under Buie 47 (c); that plaintiff’s motion be denied as to the period’ subsequent to July 1,1962; that defendant’s motion for summary judgment be denied as to the period prior to July 1, 1962, and granted for the period subsequent thereto, and plaintiffs’ petition dismissed as to the period subsequent to July 1,1962.